                 Case 3:18-cv-00574-EMC Document 76 Filed 04/04/19 Page 1 of 4



 1    RUSS, AUGUST & KABAT                                  NIXON PEABODY, LLP
      Marc A. Fenster (CA SBN 181067)                       Ronald F. Lopez (CA SBA 111756)
 2    Email: mfenster@raklaw.com                            rflopez@nixonpeabody.com
      Paul A. Kroeger (CA SBN 229074)                       Jennifer Hayes (CA SBA 241533)
 3    Email: pkroeger@raklaw.com                            jenhayes@nixonpeabody.com
      Reza Mirzaie (CA SBN 246953)                          One Embarcadero Center, Suite 1800
 4    Email: rmirzaie@raklaw.com                            San Francisco, CA. 94111
      Brian D. Ledahl (CA SBN 186579)                       Telephone: 415 984-8200
 5    Email: bledahl@raklaw.com
      C. Jay Chung (CA SBN 252794)
      Email: jchung@raklaw.com
 6    Philip X. Wang (CA SBN 262239)                        Attorneys for Defendant
      Email: pwang@raklaw.com                               NEXENTA SYSTEMS, INC.
 7    12424 Wilshire Boulevard, 12th Floor
      Los Angeles, California 90025
 8    Telephone: (310) 826-7474
      Facsimile: (310) 826-6991
 9
      Attorneys for Plaintiff
10    REALTIME DATA LLC

11
                                     IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                             SAN FRANCISCO DIVISION
14

15   REALTIME DATA LLC d/b/a IXO,                            Case No. 2:18-cv-0574-EMC

16                                   Plaintiff,              JOINT MOTION TO DISMISS WITH
                                                             PREJUDICE
17          v.
18   NEXENTA SYSTEMS, INC.,
19                                   Defendant.
20
21

22

23          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Realtime Data LLC and

24   Defendant Nexenta Systems, Inc. (collectively, “the Parties”) jointly move, stipulate, and agree, subject

25   to the Court’s approval that:

26          (i)      this action, including all claims and counterclaims that were or could have been brought in

27   this action, shall be dismissed with prejudice, pursuant to the Settlement and License Agreement of April

28   2, 2019, whose terms shall remain confidential;

30
                       JOINT MOTION TO DISMISS WITH PRJEUDIC / CASE NO. 2:18-CV-0574-EMC
31
              Case 3:18-cv-00574-EMC Document 76 Filed 04/04/19 Page 2 of 4



 1
            (ii)    this Court shall retain continuing jurisdiction over the parties and the subject matter to
 2
     enforce the Settlement and License Agreement; and
 3
            (iii)   each of the Parties shall bear its own costs, expenses and attorneys’ fees in this action.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

30                    JOINT MOTION TO DISMISS WITH PRJEUDIC / CASE NO. 2:18-CV-0574-EMC

31
              Case 3:18-cv-00574-EMC Document 76 Filed 04/04/19 Page 3 of 4



 1

 2    Dated: April 4, 2019                               RUSS AUGUST & KABAT LLP

 3
                                                 By:                    /s/ Paul A. Kroeger
 4                                                                     MARC A. FENSTER
                                                                       PAUL A. KROEGER
 5                                                                       REZA MIRZAIE
                                                                       BRIAN D. LEDAHL
 6                                                                        C. JAY CHUNG
                                                                        PHILIP X. WANG
 7                                                                   CHRISTIAN W. CONKLE
 8
                                                         Attorneys for Plaintiff
 9                                                       REALTIME DATA LLC d/b/a IXO
10                                                       NIXON PEABODY
11    Dated: April 4, 2019
12                                                                        /s/ Jennifer Hayes
                                                 By:
13                                                                        RONALD LOPEZ
                                                                         JENNIFER HAYES
14
                                                         Attorneys for Defendant
15                                                       NEXENTA SYSTEMS, INC.
16

17                                          FILER’S ATTESTATION
18          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Paul A. Kroeger, attest that concurrence
19   in the filing of this document has been obtained.
                                                                                Paul A. Kroeger
20    Dated: April 4, 2019
21

22

23

24

25

26

27

28

30                                                         1
                      JOINT MOTION TO DISMISS WITH PRJEUDICE / CASE NO. 2:18-CV-0574-EMC
31
              Case 3:18-cv-00574-EMC Document 76 Filed 04/04/19 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 4, 2019 the within document was filed with the Clerk of the Court
 3
     using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                         Paul A. Kroeger
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

30                                                        2
                      JOINT MOTION TO DISMISS WITH PRJEUDICE / CASE NO. 2:18-CV-0574-EMC
31
